﻿The delegation of the Republic of Zaire is happy at seeing you, Sir, presiding over the work of the thirty-fourth session of the United Nations General Assembly. Your election to the presidency is a tribute to your personal qualities, to your competence and to your long political and diplomatic experience. And for the United Republic of Tanzania, your country, with which we enjoy excellent relations of co-operation, and indeed for Africa, it is grounds for legitimate pride. We are convinced that under your presidency the work of this session will live up to the new hopes placed in the decade of the 1980s.
223.	We extend our congratulations also to Mr. Indalecio Lievano Aguirre on his skill and efficiency in conducting the proceedings of the thirty-third session.
224.	Furthermore, we wish to pay a well-deserved tribute to Mr. Kurt Waldheim, the Secretary-General of our Organization, for the tremendous amount of work he has done and the inestimable services he has always rendered to the international community. His awareness of the realities of the world today and his approach to major international problems have won him our whole-hearted admiration. His valuable report on the work of the Organization reflects injudicious terms a climate of uncertainty that marks the evolution of the world situation at the end of the 1970s.
225.	Permit me to pay one last tribute to the glorious memory of an outstanding statesman of the world today—Mr. Agostinho Neto, the late President of the People's Republic of Angola, whose sudden death is deeply regretted by Africa and the world. My country was most distressed at learning of the news of the untimely death of a man who, together with his brother President Mobutu, was a great artisan of the policy of reconciliation, detente, brotherly co-operation and good-neighbourliness among the States of Central Africa in general and between Angola and Zaire in particular. The Republic of Zaire will spare no effort to pursue with his worthy successor co-operation which is already under way in all fields in order to attain our common objectives.
226.	The thirty-fourth session of the United Nations General Assembly, the last of the 1970s, is being held at a particularly crucial time in the history of mankind. During the last few years many threats have been posed both to the principles and ideals of the United Nations and to its actions in various fields, particularly that of co-operation for development, at the risk of reducing the world Organization's credit and seeing a gradual diminution of the hope which was aroused by the Second United Nations Development Decade.
227.	And that makes all the more important this thirty-fourth session, which is being held on the eve of the Third United Nations Development Decade, in regard to an objective evaluation of the international political and economic situation and the progress achieved in those fields.
228.	The United Nations is 34 years old. That is not a very long time in the light of the immensity of the tasks to be accomplished; but it is extremely significant that an international Organization whose mission is peace, co-operation, progress and the development of the States of the world should have overcome so many obstacles placed in its path.
229.	It is not our intention to attempt to take stock of the work done by the United Nations since its foundation. It suffices simply to highlight certain positive facts which have marked its existence in order both to confirm the importance of its role and to determine future action.
230.	From the very outset the United Nations set itself the tasks of maintaining international peace and security, settling disputes by peaceful means, decolonizing Territories still under foreign domination, bringing about co-operation among all States whatever their economic, social and political systems struggling against apartheid and eliminating all forms of racism and intolerance, bringing about disarmament and many others.
231.	In the field of decolonization, the contribution of the United Nations has been positive; many States have acceded to independence over the last 25 years. It is none the less true that the job has not yet been completed and that there persist serious problems whose solution calls for further efforts on the part of us all and a reaffirmation of political will.
232.	Following the collapse of the colonial empires, the liberation of Africa is today entering upon its final phase with the last decisive decolonization battles in Zimbabwe, Namibia and South Africa, in spite of the rear-guard action still being waged so stubbornly by the racists of southern Africa.
233.	Developments in Zimbabwe, after the last Meeting of Heads of Government of Commonwealth Countries in Lusaka in August, provide a glimmer of hope that a final solution is near which will set the seal on the effective access of the black majority to power. We are gratified that the decisions taken in Lusaka are similar to those formulated by Zaire at the last Assembly of Heads of State and Government of the OAU, held in Monrovia in July, and we express the hope that the negotiations going on in London will produce a just and lasting settlement of the Rhodesian crisis.
234.	With regard to Namibia, we note with regret that the implementation of the plan of the five Western Powers approved by the Security Council has been blocked by the squalid manoeuvring of South Africa, which has attempted by various means to install a puppet authority in Windhoek.
235.	Zaire for its part supports the relevant proposals of the Secretary-General to lead a united and indivisible Namibia towards genuine and total independence. The Republic of Zaire recognizes the South West Africa People's Organization as the sole legitimate representative of the people of Namibia, which, as such, must be associated with all the phases of the process leading Namibia to independence, within the spirit of resolution 1514 (XV) of the General Assembly of the United Nations. At the same time, we reaffirm that Walvis Bay is an integral part of the Territory of Namibia.
236.	The national independence movement which began immediately after the Second World War will inexorably be extended to the country of apartheid. This evil and reactionary system unanimously condemned by the international community as a crime against mankind will be condemned by history. We call upon those Powers that maintain various relations with South Africa and have interests there to reconcile the positions they adopt in international bodies with the acts which in practice serve to encourage Pretoria's constant defiance of the international community.
237.	We should like to take this opportunity to welcome the efforts of the United Nations Special Committee against Apartheid. The developed nations of the West must understand that it is in their interest, too, to help Africa to rid itself of this outrage of the century.
238.	With regard to Western Sahara, I should like to point out that this question became critical as a result of the imprecise nature of the terms of the opinion of the International Court of Justice, which became a kind of empty room which anyone could furnish to suit himself.
239.	Although at the time we expressed regret at the way in which the OAU determined its decision on this affair at Monrovia, we remain convinced that an acceptable solution is not beyond the grasp of legendary African wisdom, in the interests of peace, understanding and unity of this part of the world, which has suffered so much. We fully support the recent proposal of the Sherifian Kingdom on the organizing of a round table under the auspices of the OAU as well as the efforts which the Chairman and the special committee of six OAU member States are continuing to make following the latest developments.
240.	Our duty as Members of the United Nations is to help the parties to the dispute to overcome their differences by peaceful means, in accordance with the principles of the Charter of our Organization, and not to fan the flames of discord by taking positions which are liable to aggravate the situation.
241.	If there is a problem which poses serious threats to international peace and security, it is certainly the problem of the Middle East and, in particular, Palestine. As old as the United Nations itself, the problem of the Middle East and Palestine constitutes one of the major concerns of our Organization. More than any other question, it must be resolved within the framework of the United Nations. 
242.	The United Nations, which was responsible for the creation of the State of Israel by finding a solution to the problem posed by the Jewish people who had wandered the earth because they had been deprived of their lands and their homeland, has also the moral duty and responsibility of giving another people who are today wandering and are deprived of a land—the people of Palestine—their own homeland, a territory and a State like other peoples of the world. One cannot remedy one injustice by another. If the people of Palestine today find themselves in the same situation as that in which the Jews found themselves formerly, it is because the Israelis have occupied their land and driven them out.
243.	Suffice it to refer to resolution 181 (II) of 29 November 1947, whereby the General Assembly decided to create the State of Israel. By means of this resolution, Palestine was partitioned to the satisfaction of some, the dissatisfaction and, indeed, the detriment of others while leaving still others indifferent. For its part Zaire has always taken a clear stand on this question. On 4 October 1973, from this very rostrum, the President of the Republic of Zaire, General Mobutu Sese Seko, defined this position in these terms:
"It seems to us both childish and unrealistic to believe in the myth about throwing the Israeli people into the sea. That people exists and it has a right to live. But it is also true that the Palestinian people has the same right as the Israeli people, that is, the right to have a homeland and to live in peace." 
244.	Egypt's peace efforts, which led to the signing of the Camp David agreements, constitute an important step towards finding a comprehensive, just and lasting solution to the Middle East crisis. The solution to this crisis entails the participation in negotiations of all the parties concerned, particularly the PLO as the legitimate representative of the Palestinian people recognized by the international community. However, we deem regrettable the attitude of Israel, which is hindering the peace process and, in spite of the relevant resolutions of the United Nations, is establishing Jewish settlements on Palestinian land and has annexed the holy city of Jerusalem.
245.	In order to make an effective contribution to the settlement of this question and put an end to the tension which continues to prevail in this region, it is essential for the international community to bear constantly in mind all the real facts of the case.
246.	The maintenance of international peace and security is the primary task of our Organization under its Charter. In this field, the United Nations has played an important role which it would be wrong to disregard. Since San Francisco we have not had occasion to deplore a third world war; however, a number of local conflicts have broken out here and there, and have thus signposted the history of the post war period of 34 years. Who can claim today that localized conflicts will not tomorrow become the pretext for or the origin of a universal conflagration? The representative of Singapore in his statement calculated that since 1945 there had been in all some 135 wars, involving some 80 countries and responsible for some 25 million casualties. This terrible toll shows that peace, the ultimate goal of our Organization, is far from having been achieved. We want neither the balance of terror, nor the peace of the cemetery.
247.	Of course, direct confrontation between great Powers has given way to the spirit of detente and peaceful coexistence. It would also seem that, by the same token, the battlefield of the cold war has been shifted towards the developing countries. Thus, the partition of the world into zones of influence, decided upon at the Yalta Conference of 1945, has turned out to be the basis of certain situations which we continue to decry, particularly in Asia, Latin America and Africa.
248.	The most ardent wish of our delegation is that peace should be restored as soon as possible to these parts of the world, in order to enable their peoples to devote themselves to the priority task of development. Development is only possible in an environment of peace and security for all. That is why our country supports all positive and peaceful initiatives aimed at the reunification of Korea and of all divided countries and States.
249.	As to the burning problem of Kampuchea, the delegation of Zaire once again bases its position on objective considerations. For us it is a question of principle and not a matter of judging any given regime. Respect for the principles of non-interference in the internal and external affairs of States and of the peaceful settlement of disputes determines our attitude of non-recourse to force, to military intervention or to armed invasion, and non-destabilization of Governments on any pretext whatsoever. That is why we supported the decision taken by this Assembly to permit the Government of Democratic Kampuchea to take part in our debates.
250.	The situation prevailing in South-East Asia is the subject of considerable concern to the whole international community. The serious refugee problem, which is but the consequence of the tensions that persist in that region, can only find a final solution within the framework of the restoration of lasting peace. For as Marx quite rightly said, "a people which oppresses others cannot be free.'' Freedom can only be conceived of within the framework of human dignity.
251.	Apart from the local conflicts just mentioned, I should like particularly to point out the danger represented for mankind by over armament. The disturbing increase in military expenditures, which in 10 years have attained a level four times that of 1969, shows that at the present time there is no genuine willingness to undertake disarmament, particularly on the part of the great Powers.
252.	Indeed, one year after the tenth special session, devoted to disarmament, the results obtained in the new organs which have been established are not very encouraging. In both the Disarmament Commission and the Committee on Disarmament, deliberations and negotiations have come up against the reluctance shown by certain nuclear Powers.
253.	Non-nuclear-weapon States cannot be content with solemn but vague assurances. They need from the nuclear Powers a formal commitment never to use these weapons against States which do not possess them.
254.	Furthermore, the conclusion of treaties limiting certain types of strategic armament do not represent a solution to the thorny problem of disarmament. Accordingly, our delegation cannot share the self- satisfaction of the great Powers after the conclusion of the second SALT Treaty.
255.	We reaffirm once again that disarmament is and must be the business of the whole international community, and not the preserve of a few Powers.
256.	Measures on disarmament, if they are to be effective, must be accompanied by appropriate provisions for international control as well as strict and effective regional and international control.
257.	Finally, the question of general and complete disarmament is intimately linked with that of development in the view of the underequipped countries, and our country is one of these. It is regrettable, therefore, to note that the Disarmament Decade proclaimed by the General Assembly on 16 December 1969 should show a debit balance. Its principal objective was to free resources committed to the arms race for the benefit of economic and social development. But we cannot but note that, instead of increasing, the funds made available to developing countries have decreased, while military expenditures are rising at an insensate rate. This is one of the profound causes of the deterioration of the world economic situation.
258.	The world economy is now going through the most serious crisis it has known since the Second World War. The persistent malaise of the international economic system is not a mere cyclic phenomenon; it is, above ail, a symptom of profound faults of structure.
259.	The powerlessness of the developed market economy countries to overcome the chronic imbalances of their balance of payments, the rates of inflation and unemployment, which have remained high, the increase in the price of oil and the new rigidity in markets attested to by the rise of protectionism, which has prevented the restructuring so necessary for the effective development of production, are all factors which leave us no grounds for expecting a balanced and prosperous world economy in the next decade.
260.	Not only is progress towards a solution of the problems which have so long disturbed the developing countries in danger of being curbed, but the fundamental problems themselves have now been exacerbated by a number of new elements of disequilibrium which have become apparent in recent years.
261.	This situation is ominous for the world economy, and particularly for the economists of the developing countries, which depend on the export earnings of their raw materials, investments, and foreign assistance. The problems of indebtedness, of the decline in the prices of raw materials and of the deterioration of the terms of trade are particularly acute for developing countries.
262.	As the Second United Nations Development. Decade is coming to a close we cannot but deplore the fact that most of the developed countries have not yet achieved the threshold of donating 0.7 per cent of their gross national product, as proposed by the General Assembly, for public development assistance.
263.	The sixth special session of the General Assembly of the United Nations in 1974 recognized that the establishment of a new international economic order depended, inter alia, on the improvement of access to external markets and the stabilization of and guarantees for the main exports of the developing countries, as well as the pegging of prices of primary commodities to those of industrial products.
264.	The hopes aroused by the fourth session of UNCTAD were extinguished by the fifth, which was marked by a hardening of position on the part of the affluent countries.
265.	The deterioration in the terms of trade obstructs not only the transfer of resources but also the short- term current balance-of-payments position of the debtor countries. The growing current-account deficit has been aggravated by increased external indebtedness.
266.	At the same time, we note with satisfaction the recent agreement signed in Geneva on the fundamental elements of the Common Fund, establishing the initial resources of that Fund at a level of $750 million.
267.	The inability of the present international economic order to face up to new demands—both by the industrialized countries as well as by the developing countries—calls for a spirit of unselfishness and self- denial on the part of all of us if we are to adopt a realistic approach to appropriate common solutions.
268.	All these questions can be resolved only within a framework of a democratization of international relations. International co-operation must be understood, in the sense of a just and rational organization of the interdependence of States.
269.	We must replace the traditional division of labour by the development of a creative self-sufficiency of nations within the framework of a balanced and structured international trade system. It is within this spirit that my country supports all efforts towards positive co-operation, internationally, regionally and sub regionally. It is in the same spirit that the Republic of Zaire and its neighbours Rwanda and Burundi have established an Economic Community of the Great Lakes Countries, which is open to participation by other States in the area. This initiative is naturally part and parcel of the co-operation among developing countries which the United Nations should do everything possible to encourage.
270.	We take this opportunity to thank all friendly countries and international institutions which have supported the efforts at economic integration in Central Africa, particularly those of the Economic Community of the Great Lake Countries.
271.	Zaire, which feels most acutely the effects of the crisis, inflation and world economic recession, remains by the very nature of its trade, dependent on the evolution of the international situation. The efforts made within the country by the adoption of a national rehabilitation plan, called the "Mobutu Plan" gives us grounds for hoping that with the co-operation of the international community we shall meet the targets that we have set for ourselves. This plan aims at giving a new impetus to production by improving management methods as well as methods of public financing. It also aims to improve the key sectors such as agriculture, which will be the "oil" of the year 2000, and transport infrastructure, and maximize mining output and that of the energy sector.
272.	We express our appreciation for the help given by international financial institutions as well as by many friendly countries.
273.	If there is one problem that is of particular concern to our country it is that of the environment and conservation of nature in the world. We have increased the number of our full reservations to seven national parks instead of three. These embrace a territory that is twice the size of the Federal Republic of Germany. In order to improve management methods in this field, Zaire has considered the most effective means and principles of conservation. In this regard we have established close co-operation with UNEP and the International Union for Conservation of Nature and Natural Resources.
274.	On the occasion of the twelfth general assembly of that Union, held in Kinshasa in 1975, the President of the Republic of Zaire suggested that a world nature charter should be drawn up. The Union thought that this was a good idea, took it up and undertook to study it in close co-operation with the relevant authorities of the Republic of Zaire.
275.	Since then many countries have made contributions to drafting such a charter by submitting constructive proposals. In due course and at the appropriate time the Republic of Zaire will submit a draft world nature charter in the hope that it will arouse the interest it deserves among Member States.
276.	The picture of the international situation that we have drawn is hardly encouraging. Certainly the United Nations, by many initiatives, has spared mankind many disasters. However we should not allow ourselves to be blinded by unprofitable self-congratulation.
277.	The activity we have to undertake demands that we transcend our own narrow, selfish interests for the sake of the interests of mankind as a whole.
278.	Many crises would have been solved today had it not been for the existence and retention of outmoded machinery in the United Nations system. We refer particularly to the right of veto belonging to the five great Powers—a right which they sometimes abuse in order to pursue their interests and policies.
279.	We shall never cease to recommend the review of certain provisions of the Charter which are no longer justified 35 years after the foundation of the United Nations.
280.	The world in which we live today is a world of interdependence. We must create a world of peace and harmonious co-operation in diversity.
281.	To the extent that we strengthen the role of the United Nations and transfer its decisions into political terms and into terms of the real national situation in all Member States, to that extent we shall draw closer to a world order which will give us more confidence because it will be more just.
282.	The equitable distribution of the world's wealth for international peace—that is our appeal to the industrialized world. It is the appeal of the third world coming from the heart of Africa. Will it be heeded?